Citation Nr: 0944712	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active service from October 1952 to December 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying service connection for PTSD.  The 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Board notes that the claim on appeal was previously 
characterized as one simply for service connection for PTSD.  
However, in a recent judicial precedent, the U.S. Court of 
Appeals for Veterans Claims (Court) held that claims for 
service connection for PTSD include claims for service 
connection for all psychiatric disabilities reasonably raised 
by the Veteran or the evidentiary record, based on the 
inherent unreasonableness of imputing self-knowledge of 
mental conditions from which the Veteran may be suffering.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claims file 
bears medical records indicative of other psychiatric 
diagnoses.  The claim at issue has accordingly been restyled, 
above, as one for service connection for a psychiatric 
disorder to include PTSD.  

In the course of appeal, in May 2008, the Veteran testified 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of that hearing is contained in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Based on the Clemons decision, the Board is compelled to 
develop this case with an additional VA examination for 
compensation purposes to address any current psychiatric 
disorders and their etiology as potentially related to 
service.  

In this case, the Veteran's service treatment records, 
service personnel records, and service separation document 
are lost, and presumed destroyed.  A National Personnel 
Record Center (NPRC) reply dated February 1990 informs that 
if the Veteran's records had been at the NPRC in 1973 they 
may have been destroyed by a fire at NPRC storage facilities 
at that time.  The claims file reflects that the Veteran 
submitted no VA claim prior to December 1989, and hence it 
appears likely the Veteran's service records were indeed 
lost.  RO attempts to obtain service records have proved 
unsuccessful.  The claims file does contain a National 
Archives and Records Administration NA Form 13038, dated 
August 9, 2005, verifying that the Veteran was a member of 
the Army of the United States from October 9, 1952, to 
December 4, 1953, and received an Honorable Discharge as a 
Private First Class.

When a veteran's records have been lost or destroyed, the VA 
has an obligation to search for alternative records which 
support the veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Moreover, although there is a lack of service medical 
records, or for that matter, service personnel records, VA 
regulations provide that service connection may be shown 
through other evidence.  Smith v. Derwinski, 2 Vet. App. 147 
(1992); 38 C.F.R. § 3.303(a) (1994).  This evidence may be 
private medical records showing treatment of the claimed 
disability, fellow service personnel statements, personal 
testimony, etc. 

In this case, the Veteran reports that he served in the 25th 
Infantry Division, 21st Anti-Aircraft, in Korea during the 
Korean War, and that he was awarded both the Combat 
Infantryman Badge (CIB) and the Purple Heart for his service.  
He testified to enemy attacks, and asserted that he received 
shrapnel wounds to his face and groin, among other wounds.  
In November 2005, in support of his current claim, the 
Veteran submitted copies of photographs showing himself in 
uniform, both standing and seated on what appears to be a 
rickshaw.  These are presumably from service in Korea.  
Although somewhat blurred, the copies of the photographs 
appear to show the Veteran wearing a CIB above his left 
breast pocket, together with other medals and awards.  

The Veteran reported that he had received certificates for 
the CIB and Purple Heart, but that he had lost them in a fire 
at his home years ago.  The Veteran has not indicated where 
he obtained the photographs the copies of which he submitted, 
and he has not submitted the original photographs.  The Board 
believes the originals should be submitted into the record, 
together with an explanation of their origin, in furtherance 
of the Veteran's claim.  The contemporaneous photographs of 
the Veteran wearing the CIB as part of his military uniform, 
by itself, may be sufficient evidence of combat to support 
his claim for PTSD.  An in-service stressor need not be 
verified if combat in service may be established, such as 
with a CIB.  See 38 U.S.C.A. § 1154.  A CIB award is prima 
facie evidence the Veteran engaged in combat against enemy 
forces while in the military.  See VAOPGCPREC 12-99 (October 
18, 1999).  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304 (f) 
(2009).  

Based upon the expansion of the issue in this case due to 
Clemons, supra, the Veteran will need to be furnished updated 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the Veteran updated VCAA notice, 
to inform him of the evidence necessary to 
substantiate his claim for service connection 
for any current psychiatric disorders on a 
direct in-service causation basis, including 
PTSD, and what evidence he is to provide and 
what evidence VA will attempt to obtain on 
his behalf.  

a.  The VCAA letter should emphasize that 
because service records are lost and 
presumed destroyed, the Veteran may submit 
alternative evidence to support stressors 
or combat in service, or to support 
development of other psychiatric 
disability in service.  The Veteran should 
be informed that this may include private 
medical records showing treatment of the 
claimed disability, fellow service 
personnel statements, personal testimony, 
etc.

b.  All records and responses received 
should be associated with the claims file, 
and any indicated development should be 
undertaken.  

2.  Ask the Veteran to submit the originals 
of the photographs he submitted in November 
2005 in support of his claim, showing him in 
uniform.  He should also submit any other 
original photographs he may have which may 
provide evidence of combat involvement or in-
service stressors, and should identify, to 
the extent possible, the award ribbons on his 
uniform shown in the photographs.  He should 
also be asked to state where he obtained 
those photographs, considering he has 
reported that he lost other records from 
service in a house fire.  All records and 
responses received should be associated with 
the claims file, and any indicated 
development should be undertaken.  

3.  The Veteran also should be asked if he 
has any information or evidence regarding any 
post-service mental health or social services 
treatment for which records have not already 
been obtained, in furtherance of his claim 
for psychiatric disorders.  He should be 
advised that mental illness from which he may 
suffer need not necessarily be PTSD in order 
to be related to service (see Clemons, 
supra), and he should accordingly be 
encouraged to assist in obtaining existing 
records of treatment or evaluation for any 
mental illness.  All records and responses 
received should be associated with the claims 
file, and any indicated development should be 
undertaken.  

4.  Thereafter, the RO/AMC should prepare a 
statement of the verified or corroborated 
combat and/or stressor(s), if any.  

5.  Thereafter, schedule the Veteran for an 
examination, to address the nature of all 
current psychiatric disorders and their 
etiology as related to service.  Inform the 
examiner that further examination is required 
based on questions of etiology not yet 
adequately address that have been reasonably 
raised by the record.  The claims folders 
should be made available to the examiner for 
review.  All necessary tests and studies 
should be conducted.  The examiner should be 
instructed to note in particular that the 
Veteran served from October 1952 to December 
1953, but that service treatment records and 
service personnel records were lost and are 
presumed destroyed through no fault of the 
Veteran, and that accordingly there is no 
service record related to any in-service 
injury or any in-service psychiatric 
treatment.  To the extent feasible, other 
evidence, to include lay statements, may be 
used to support a diagnosis or an assessment 
of etiology as related to service.  

To the extent that the RO/AMC accepts the 
existence of a combat stressor, the examiner 
should consider a diagnosis of PTSD related 
to service on presumed combat.  The examiner 
should note past VA treatment and 
examinations.  The examiner should also note 
the multiple statements and testimony the 
Veteran submitted on his own behalf, 
regarding service experiences.  

The examiner should address the following:

a.  The examiner should carefully review 
the claims folders, and identify all 
current psychiatric disorders.
 
b.  The examiner should address whether it 
is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the Veteran has PTSD due to combat in 
service or due to any verified or 
corroborated in-service stressor(s).  The 
examiner should provide a complete 
explanation for his/her opinion.

c.  For each non-PTSD psychiatric disorder 
the examiner diagnoses, he/she must answer 
the following:  Is it at least as likely 
as not (i.e., to at least a 50-50 degree 
of probability) that the disorder 
developed in service, pre-existed but was 
aggravated (permanently increased in 
severity) during service, or is otherwise 
causally related to service; or, 
alternatively, is any such relationship to 
service unlikely.  The examiner should 
provide a complete explanation for his/her 
opinions.  

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

e.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  If the examiner cannot 
answer the question posed without 
resorting to unsupported speculation, the 
examiner should so state, and explain why 
that is so.

6.  Thereafter, the RO (AMC) should 
readjudicate the remanded claim de novo.  If 
the benefit sought on appeal is not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


